DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1; line 4 recites, “receiving second transmission resources from a second UE” (emphasis added). It appears that the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such at one of ordinary skill in the art can reasonably conclude that inventor had possession of the claimed invention. In particular, in Para. [0026] of PG pub, Application discloses, “a first UE may perform a sensing operation to identify communication resources. The communication resources identified by the first UE may be referred to as sensing information. In this example, the first UE may transmit the sensing information (e.g., identified communication resources) to a second UE. The second UE may consider the sensing information when selecting resources for a sidelink transmission. Additionally, in this example, the second UE may also perform measurements to identify communication resources”. Thus, it appears that specification only discloses transmitting identified communication to the second UE and there is no disclosure of receiving second transmission resources from the second UE. 
	Further, lines 5-6 recite, “combining the second transmission resources with first transmission resources based on determining …..” (emphasis added). It appears that the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such at one of ordinary skill in the art can reasonably conclude that inventor had possession of the claimed invention. Specification only discloses, “combining own measured sensing information with the received sensing information from the second UE”. Therefore, is no disclosure of combining transmission resources, as recited in claim. Similarly, this no disclosure of the claimed feature “identifying a set of transmission resources from the combined  transmission resources”, as recited in lines 7-8 of claim 1. 
	Dependent claims 2-11 are also rejected under  35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of their dependencies to claim 1.
Regarding claim 12; line 4 recites, “receive second transmission resources from a second UE” (emphasis added). It appears that the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such at one of ordinary skill in the art can reasonably conclude that inventor had possession of the claimed invention. In particular, in Para. [0026] of PG pub, Application discloses, “a first UE may perform a sensing operation to identify communication resources. The communication resources identified by the first UE may be referred to as sensing information. In this example, the first UE may transmit the sensing information (e.g., identified communication resources) to a second UE. The second UE may consider the sensing information when selecting resources for a sidelink transmission. Additionally, in this example, the second UE may also perform measurements to identify communication resources”. Thus, it appears that specification only discloses transmitting identified communication to the second UE and there is no disclosure of receiving second transmission resources from the second UE. 
	Further, lines 10-11 recites, “combine the second transmission resources with first transmission resources based on determining …..” (emphasis added). It appears that the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such at one of ordinary skill in the art can reasonably conclude that inventor had possession of the claimed invention. Specification only discloses, “combine own measured sensing information with the received sensing information from the second UE”. There is no disclosure of combining transmission resources, as recited in claim. Similarly, this no disclosure of the claimed feature “identify a set of transmission resources from the combined  transmission resources”, as recited in lines 12-13 of claim 12. 
 	Dependent claims 13-22 are also rejected under  35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of their dependencies to claim 12.
Regarding claim 23; line 4 recites, “receiving second transmission resources from a second UE” (emphasis added). It appears that the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such at one of ordinary skill in the art can reasonably conclude that inventor had possession of the claimed invention. In particular, in Para. [0026] of PG pub, Application discloses, “a first UE may perform a sensing operation to identify communication resources. The communication resources identified by the first UE may be referred to as sensing information. In this example, the first UE may transmit the sensing information (e.g., identified communication resources) to a second UE. The second UE may consider the sensing information when selecting resources for a sidelink transmission. Additionally, in this example, the second UE may also perform measurements to identify communication resources”. Thus, it appears that specification only discloses transmitting identified communication to the second UE and there is no disclosure of receiving second transmission resources from the second UE. 
	Further, lines 5-6 recite, “combining the second transmission resources with first transmission resources based on determining …..” (emphasis added). It appears that the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such at one of ordinary skill in the art can reasonably conclude that inventor had possession of the claimed invention. Specification only discloses, “combining own measured sensing information with the received sensing information from the second UE”. There is no disclosure of combining transmission resources, as recited in claim. Similarly, this no disclosure of the claimed feature “identifying a set of transmission resources from the combined  transmission resources”, as recited in lines 7-8 of claim 1. 
	Dependent claims 24-29 are also rejected under  35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of their dependencies to claim 23.
Regarding claim 30; line 4 recites, “receive second transmission resources from a second UE” (emphasis added). It appears that the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such at one of ordinary skill in the art can reasonably conclude that inventor had possession of the claimed invention. In particular, in Para. [0026] of PG pub, Application discloses, “a first UE may perform a sensing operation to identify communication resources. The communication resources identified by the first UE may be referred to as sensing information. In this example, the first UE may transmit the sensing information (e.g., identified communication resources) to a second UE. The second UE may consider the sensing information when selecting resources for a sidelink transmission. Additionally, in this example, the second UE may also perform measurements to identify communication resources”. Thus, it appears that specification only discloses transmitting identified communication to the second UE and there is no disclosure of receiving second transmission resources from the second UE. 
	Further, lines 10-11 recites, “combine the second transmission resources with first transmission resources based on determining …..” (emphasis added). It appears that the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such at one of ordinary skill in the art can reasonably conclude that inventor had possession of the claimed invention. Specification only discloses, “combine own measured sensing information with the received sensing information from the second UE”. There is no disclosure of combining transmission resources, as recited in claim. Similarly, this no disclosure of the claimed feature “identify a set of transmission resources from the combined  transmission resources”, as recited in lines 12-13 of claim 12. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 30, claim limitations “means for receiving second transmission resources from a second UE…., means for combining the second transmission resources with first transmission resources based on determining…. and means for identifying a set of transmission resources from the combined  transmission resources” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claim function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “means for” is not an adequate structure for performing the above claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 12, 22, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Faurie et al. (US 20160338094, hereinafter “Faurie”) and further in view of Nguyen et al. (US 20200022013, hereinafter “Nguyen”). 
 	Regarding claim 1, Faurie discloses, 	“A method of wireless communication performed by a first user equipment (UE) (FIGs 2-3 illustrate a flowchart illustrating an example process for allocating resources in an autonomous selection mode), comprising: identifying first transmission resources (At block 204 of Fig. 2, the first UE signals a resource allocation configuration to other UEs. The resource allocation configuration may be determined by at least one of the base station and the first UE or may consist in pre-configured information within at least one of the first and the second UEs. In some cases, a resource allocation configuration may indicate a remote resource allocation capability, Para. [0041]) based on a sensing operation (in some cases, the resource allocation configuration may include information of resource pool for sidelink transmissions, Para. [0041]. The unlined feature “resource pool for sidelink transmission” is equated as “sensing operation”); receiving second transmission resources from a second UE (At block 206, the first UE receives a resource request for a device-to-device transmission from a second UE. In some cases, the second UE may be a remote UE. In some cases, the second UE may be a UE that is within a network coverage, and therefore, is not able or not configured to receive a service from the network. In some cases, an assigned sidelink resource is valid in a Sidelink Control (SC) period, Paras. [0042]-[0045]);  identifying a set of transmission resources from the  transmission resources (At block 208, the first UE selects a resource for the D2D transmission. In some cases, the first UE may select the resource to minimize collisions with other assigned resources, Para. [0046] and  refer to FIGs. 6-8 and associated descriptions for additional details); and transmitting data via the identified set of transmission resources (At block 210, the first UE transmits a resource grant to the second UE. The resource grant can be used by the second UE to identify the resource for the D2D transmission, Para. [0047]).”
	However, Faurie does not disclose, “combining the second  transmission resources with the first  transmission resources based on determining a combining condition is satisfied.”
	In a similar field of endeavor, Nguyen discloses, “combining the second  transmission resources with the first  transmission resources based on determining a combining condition is satisfied ( if the distance 
satisfies  a threshold (e.g., is greater than or equal to a threshold), then the UE 615 may combine P2P communications from the originating UEs. In this way, the relaying UE 615 may increase a likelihood that P2P communications transmitted by the first UE 605 reach the second UE 610, and vice versa (e.g., despite the first UE 605 and the second UE 610 being located far apart from one another), Para. [0069]-[0070]).”
	Therefore, it would have been obvious to one of ordinary skill in art in art before the effective filing date of the claimed invention to modify Faurie by specifically providing combining the second  transmission resources with the first  transmission resources based on determining a combining condition is satisfied, as taught by Nguyen for the purpose of providing improvements in LTE and NR technologies, which can be applicable to other multiple access technologies and the telecommunication standards that employ these technologies (Para. [0005]).
	Regarding claim 11, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 1), further Faurie discloses, “in which the transmission resources comprise resources for a sidelink transmission (the transmission link between corresponding UEs in a D2D transmission can be referred to as a sidelink transmission link, Paras. [0023]-[0024]).”
	Regarding claim 12, Faurie discloses, 	“An apparatus for wireless communication performed at a first user equipment (UE) (FIGs 2-3 illustrate a flowchart illustrating an example process for allocating resources in an autonomous selection mode), comprising: a processor (Fig. 18; 1802); a memory coupled with the processor (Fig. 18; 1804); and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus: to identify first transmission resources (At block 204 of Fig. 2, the first UE signals a resource allocation configuration to other UEs. The resource allocation configuration may be determined by at least one of the base station and the first UE or may consist in pre-configured information within at least one of the first and the second UEs. In some cases, a resource allocation configuration may indicate a remote resource allocation capability, Para. [0041]) based on a sensing operation (in some cases, the resource allocation configuration may include information of resource pool for sidelink transmissions, Para. [0041]. The unlined feature “resource pool for sidelink transmission” is equated as “sensing operation”); to receive  second transmission resources from a second UE (At block 206, the first UE receives a resource request for a device-to-device transmission from a second UE. In some cases, the second UE may be a remote UE. In some cases, the second UE may be a UE that is within a network coverage, and therefore, is not able or not configured to receive a service from the network. In some cases, an assigned sidelink resource is valid in a Sidelink Control (SC) period, Paras. [0042]-[0045]);  to identify a set of transmission resources from the  transmission resources (At block 208, the first UE selects a resource for the D2D transmission. In some cases, the first UE may select the resource to minimize collisions with other assigned resources, Para. [0046] and  refer to FIGs. 6-8 and associated descriptions for additional details); and to transmit data via the identified set of transmission resources (At block 210, the first UE transmits a resource grant to the second UE. The resource grant can be used by the second UE to identify the resource for the D2D transmission, Para. [0047]).”
	However, Faurie does not disclose, “combining the second  transmission resources with the first  transmission resources based on determining a combining condition is satisfied.”
	In a similar field of endeavor, Nguyen discloses, “combining the second  transmission resources with the first  transmission resources based on determining a combining condition is satisfied ( if the distance 
satisfies  a threshold (e.g., is greater than or equal to a threshold), then the UE 615 may combine P2P communications from the originating UEs. In this way, the relaying UE 615 may increase a likelihood that P2P communications transmitted by the first UE 605 reach the second UE 610, and vice versa (e.g., despite the first UE 605 and the second UE 610 being located far apart from one another), Para. [0069]-[0070]).”
	Therefore, it would have been obvious to one of ordinary skill in art in art before the effective filing date of the claimed invention to modify Faurie by specifically providing combining the second  transmission resources with the first  transmission resources based on determining a combining condition is satisfied, as taught by Nguyen for the purpose of providing improvements in LTE and NR technologies, which can be applicable to other multiple access technologies and the telecommunication standards that employ these technologies (Para. [0005]).
	Regarding claim 22, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 12), further Faurie discloses, “in which the transmission resources comprise resources for a sidelink transmission (the transmission link between corresponding UEs in a D2D transmission can be referred to as a sidelink transmission link, Paras. [0023]-[0024]).”
 	Regarding claim 23, Faurie discloses, 	“An apparatus for wireless communication performed at a first user equipment (UE) (FIGs 2-3 illustrate a flowchart illustrating an example process for allocating resources in an autonomous selection mode), comprising: means for identifying first transmission resources (At block 204 of Fig. 2, the first UE signals a resource allocation configuration to other UEs. The resource allocation configuration may be determined by at least one of the base station and the first UE or may consist in pre-configured information within at least one of the first and the second UEs. In some cases, a resource allocation configuration may indicate a remote resource allocation capability, Para. [0041]) based on a sensing operation (in some cases, the resource allocation configuration may include information of resource pool for sidelink transmissions, Para. [0041]. The unlined feature “resource pool for sidelink transmission” is equated as “sensing operation”); means for receiving second transmission resources from a second UE (At block 206, the first UE receives a resource request for a device-to-device transmission from a second UE. In some cases, the second UE may be a remote UE. In some cases, the second UE may be a UE that is within a network coverage, and therefore, is not able or not configured to receive a service from the network. In some cases, an assigned sidelink resource is valid in a Sidelink Control (SC) period, Paras. [0042]-[0045]);  means for identifying a set of transmission resources from the  transmission resources (At block 208, the first UE selects a resource for the D2D transmission. In some cases, the first UE may select the resource to minimize collisions with other assigned resources, Para. [0046] and  refer to FIGs. 6-8 and associated descriptions for additional details); and means for transmitting data via the identified set of transmission resources (At block 210, the first UE transmits a resource grant to the second UE. The resource grant can be used by the second UE to identify the resource for the D2D transmission, Para. [0047]).”
	However, Faurie does not disclose, “means for combining the second  transmission resources with the first  transmission resources based on determining a combining condition is satisfied.”
	In a similar field of endeavor, Nguyen discloses, “means for combining the second  transmission resources with the first  transmission resources based on determining a combining condition is satisfied ( if the distance 
satisfies  a threshold (e.g., is greater than or equal to a threshold), then the UE 615 may combine P2P communications from the originating UEs. In this way, the relaying UE 615 may increase a likelihood that P2P communications transmitted by the first UE 605 reach the second UE 610, and vice versa (e.g., despite the first UE 605 and the second UE 610 being located far apart from one another), Para. [0069]-[0070]).”
	Therefore, it would have been obvious to one of ordinary skill in art in art before the effective filing date of the claimed invention to modify Faurie by specifically providing means for combining the second  transmission resources with the first  transmission resources based on determining a combining condition is satisfied, as taught by Nguyen for the purpose of providing improvements in LTE and NR technologies, which can be applicable to other multiple access technologies and the telecommunication standards that employ these technologies (Para. [0005]).
 	Regarding claim 30, Faurie discloses, 	“A non-transitory computer-readable medium having program code recorded thereon for wireless communications at a first user equipment (UE), the program code executed by a processor (FIGs 2-3 illustrate a flowchart illustrating an example process for allocating resources in an autonomous selection mode), comprising: program code to identify first transmission resources (At block 204 of Fig. 2, the first UE signals a resource allocation configuration to other UEs. The resource allocation configuration may be determined by at least one of the base station and the first UE or may consist in pre-configured information within at least one of the first and the second UEs. In some cases, a resource allocation configuration may indicate a remote resource allocation capability, Para. [0041]) based on a sensing operation (in some cases, the resource allocation configuration may include information of resource pool for sidelink transmissions, Para. [0041]. The unlined feature “resource pool for sidelink transmission” is equated as “sensing operation”); program code to receive  second transmission resources from a second UE (At block 206, the first UE receives a resource request for a device-to-device transmission from a second UE. In some cases, the second UE may be a remote UE. In some cases, the second UE may be a UE that is within a network coverage, and therefore, is not able or not configured to receive a service from the network. In some cases, an assigned sidelink resource is valid in a Sidelink Control (SC) period, Paras. [0042]-[0045]);  program code to identify a set of transmission resources from the  transmission resources (At block 208, the first UE selects a resource for the D2D transmission. In some cases, the first UE may select the resource to minimize collisions with other assigned resources, Para. [0046] and  refer to FIGs. 6-8 and associated descriptions for additional details); and program code to transmit data via the identified set of transmission resources (At block 210, the first UE transmits a resource grant to the second UE. The resource grant can be used by the second UE to identify the resource for the D2D transmission, Para. [0047]).”
	However, Faurie does not disclose, “program code to combine the second  transmission resources with the first  transmission resources based on determining a combining condition is satisfied.”
	In a similar field of endeavor, Nguyen discloses, “program code to combine the second  transmission resources with the first  transmission resources based on determining a combining condition is satisfied ( if the distance 
satisfies  a threshold (e.g., is greater than or equal to a threshold), then the UE 615 may combine P2P communications from the originating UEs. In this way, the relaying UE 615 may increase a likelihood that P2P communications transmitted by the first UE 605 reach the second UE 610, and vice versa (e.g., despite the first UE 605 and the second UE 610 being located far apart from one another), Para. [0069]-[0070]).”
	Therefore, it would have been obvious to one of ordinary skill in art in art before the effective filing date of the claimed invention to modify Faurie by specifically providing program code to combine the second  transmission resources with the first  transmission resources based on determining a combining condition is satisfied, as taught by Nguyen for the purpose of providing improvements in LTE and NR technologies, which can be applicable to other multiple access technologies and the telecommunication standards that employ these technologies (Para. [0005]).

Claims 2, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Faurie, in view of Nguyen, and further in view of Murray et al. (US 9830816, hereinafter “Murray”).
Regarding claim 2, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 1), however the combination of Faurie and Nguyen does not explicitly disclose, “determining the combining condition is satisfied based on the first UE requesting the second transmission resources.”
In a similar field of endeavor, Murray discloses, “determining the combining condition is satisfied based on the first UE requesting the second transmission resources (the requesting vehicle determines an actual signal loss based on the transmission power at which the validation request message was sent and the received signal strength included in the response message. The requesting vehicle compares the actual signal loss to the expected signal loss Fig. 5 and Col. 9; lines 44-60).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen by specifically providing determining the combining condition is satisfied based on the first UE requesting the second transmission resources, as taught Murray that provides, in response to a difference between the estimated received signal strength and an actual received signal strength from the validation response not satisfying a threshold, providing an alert to occupants of the vehicle (Col. 1; lines 49-56). 
Regarding claim 13, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 12), however the combination of Faurie and Nguyen does not explicitly disclose, “to determine the combining condition is satisfied based on the first UE requesting the second transmission resources.”
In a similar field of endeavor, Murray discloses, “to determine the combining condition is satisfied based on the first UE requesting the second transmission resources (the requesting vehicle determines an actual signal loss based on the transmission power at which the validation request message was sent and the received signal strength included in the response message. The requesting vehicle compares the actual signal loss to the expected signal loss Fig. 5 and Col. 9; lines 44-60).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen by specifically providing to determine the combining condition is satisfied based on the first UE requesting the second transmission resources, as taught Murray that provides, in response to a difference between the estimated received signal strength and an actual received signal strength from the validation response not satisfying a threshold, providing an alert to occupants of the vehicle (Col. 1; lines 49-56). 
Regarding claim 24, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 23), however the combination of Faurie and Nguyen does not explicitly disclose, “means for determining the combining condition is satisfied based on the first UE requesting the second transmission resources.”
In a similar field of endeavor, Murray discloses, “means for determining the combining condition is satisfied based on the first UE requesting the second transmission resources (the requesting vehicle determines an actual signal loss based on the transmission power at which the validation request message was sent and the received signal strength included in the response message. The requesting vehicle compares the actual signal loss to the expected signal loss Fig. 5 and Col. 9; lines 44-60).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen by specifically providing means for determining the combining condition is satisfied based on the first UE requesting the second transmission resources, as taught Murray that provides, in response to a difference between the estimated received signal strength and an actual received signal strength from the validation response not satisfying a threshold, providing an alert to occupants of the vehicle (Col. 1; lines 49-56). 


 	Claims 3, 7, 14, 18, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Faurie, in view of Nguyen, and further in view of Adachi (US 9578614, hereinafter “Adachi”).
	Regarding claim 3, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 1), however the combination of Faurie and Nguyen does not explicitly disclose, “determining a received signal power of a transmission including the second transmission resources and determining the combining condition is satisfied based on the received signal power being greater than a threshold.”	In a similar field of endeavor, Adachi discloses, “determining a received signal power of a transmission including the second transmission resources and determining the combining condition is satisfied based on the received signal power being greater than a threshold (in step S202, the UE 100#1 determines whether the serving cell identifier included in the D2D SS matches the cell identifier of the cell #1. When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value and  When “NO” in step S202, in step S203, the UE 100#1 starts (or continues) transmitting the D2D SS. On the other hand, when “YES” in step S202, in step S204, the UE 100#1 cancels transmitting the D2D SS, Fig. 9 and Col. 11; lines 14-34).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen by specifically providing determining a received signal power of a transmission including the second transmission resources; and determining the combining condition is satisfied based on the received signal power being greater than a threshold, as taught by Adachi by specifically providing enabling direct device-to-device communication within a synchronization cluster including a plurality of synchronized user terminals (Col 1; lines 23-29). 
 	Regarding claim 7, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 1), however the combination of Faurie and Nguyen does not explicitly disclose, “determining a zone ID of the second UE; determining a received signal power of a transmission including the second sensing information; and determining the combining condition is satisfied based on a distance between a first location of the first UE and a second location corresponding to the zone ID being less than a distance threshold and the received signal power being less than a received signal power threshold.”	In a similar field of endeavor, Adachi discloses, “determining a zone ID of the second UE (the UE 100#1 determines whether the serving cell identifier included in the D2D SS matches the cell identifier of the cell #1, Fig. 9; S202); determining a received signal power of a transmission including the second sensing information (When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value, Col. 11; lines 20-24); and determining the combining condition is satisfied (Fig. 9; S202) based on a distance between a first location of the first UE  and a second location corresponding to the zone ID being less than a distance threshold (i.e., 100#1 and 100#3 are within cell#1, as shown in Fig. 8) and the received signal power being less than a received signal power threshold (When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value, Col. 11; lines 20-24).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen  by specifically providing determining a zone ID of the second UE; determining a received signal power of a transmission including the second sensing information; and determining the combining condition is satisfied based on a distance between a first location of the first UE and a second location corresponding to the zone ID being less than a distance threshold and the received signal power being less than a received signal power threshold, as taught by Adachi by specifically providing enabling direct device-to-device communication within a synchronization cluster including a plurality of synchronized user terminals (Col 1; lines 23-29). 
	Regarding claim 14, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 12), however the combination of Faurie and Nguyen does not explicitly disclose, “to determine a received signal power of a transmission including the second transmission resources and to determine the combining condition is satisfied based on the received signal power being greater than a threshold.”	In a similar field of endeavor, Adachi discloses, “to determine a received signal power of a transmission including the second transmission resources and to determine the combining condition is satisfied based on the received signal power being greater than a threshold (in step S202, the UE 100#1 determines whether the serving cell identifier included in the D2D SS matches the cell identifier of the cell #1. When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value and  When “NO” in step S202, in step S203, the UE 100#1 starts (or continues) transmitting the D2D SS. On the other hand, when “YES” in step S202, in step S204, the UE 100#1 cancels transmitting the D2D SS, Fig. 9 and Col. 11; lines 14-34).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen by specifically providing to determine a received signal power of a transmission including the second transmission resources; and to determine the combining condition is satisfied based on the received signal power being greater than a threshold, as taught by Adachi by specifically providing enabling direct device-to-device communication within a synchronization cluster including a plurality of synchronized user terminals (Col 1; lines 23-29). 
	Regarding claim 18, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 12), however the combination of Faurie and Nguyen does not explicitly disclose, “to determine a zone ID of the second UE; to determine a received signal power of a transmission including the second sensing information; and to determine the combining condition is satisfied based on a distance between a first location of the first UE and a second location corresponding to the zone ID being less than a distance threshold and the received signal power being less than a received signal power threshold.”	In a similar field of endeavor, Adachi discloses, “to determine a zone ID of the second UE (the UE 100#1 determines whether the serving cell identifier included in the D2D SS matches the cell identifier of the cell #1, Fig. 9; S202); to determine a received signal power of a transmission including the second sensing information (When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value, Col. 11; lines 20-24); and to determine the combining condition is satisfied (Fig. 9; S202) based on a distance between a first location of the first UE  and a second location corresponding to the zone ID being less than a distance threshold (i.e., 100#1 and 100#3 are within cell#1, as shown in Fig. 8) and the received signal power being less than a received signal power threshold (When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value, Col. 11; lines 20-24).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen  by specifically providing to determine a zone ID of the second UE; to determine a received signal power of a transmission including the second sensing information; and to determine the combining condition is satisfied based on a distance between a first location of the first UE and a second location corresponding to the zone ID being less than a distance threshold and the received signal power being less than a received signal power threshold, as taught by Adachi by specifically providing enabling direct device-to-device communication within a synchronization cluster including a plurality of synchronized user terminals (Col 1; lines 23-29). 
	Regarding claim 25, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 23), however the combination of Faurie and Nguyen does not explicitly disclose, “means for determining a received signal power of a transmission including the second transmission resources and means for determining the combining condition is satisfied based on the received signal power being greater than a threshold.”	In a similar field of endeavor, Adachi discloses, “means for determining a received signal power of a transmission including the second transmission resources and means for  determining the combining condition is satisfied based on the received signal power being greater than a threshold (in step S202, the UE 100#1 determines whether the serving cell identifier included in the D2D SS matches the cell identifier of the cell #1. When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value and  When “NO” in step S202, in step S203, the UE 100#1 starts (or continues) transmitting the D2D SS. On the other hand, when “YES” in step S202, in step S204, the UE 100#1 cancels transmitting the D2D SS, Fig. 9 and Col. 11; lines 14-34).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen by specifically providing means for determining a received signal power of a transmission including the second transmission resources; and means for determining the combining condition is satisfied based on the received signal power being greater than a threshold, as taught by Adachi by specifically providing enabling direct device-to-device communication within a synchronization cluster including a plurality of synchronized user terminals (Col 1; lines 23-29). 
 	Regarding claim 29, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 23), however the combination of Faurie and Nguyen does not explicitly disclose, “means for determining a zone ID of the second UE; means for determining a received signal power of a transmission including the second sensing information; and means for determining the combining condition is satisfied based on a distance between a first location of the first UE and a second location corresponding to the zone ID being less than a distance threshold and the received signal power being less than a received signal power threshold.”	In a similar field of endeavor, Adachi discloses, “means for determining a zone ID of the second UE (the UE 100#1 determines whether the serving cell identifier included in the D2D SS matches the cell identifier of the cell #1, Fig. 9; S202); means for determining a received signal power of a transmission including the second sensing information (When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value, Col. 11; lines 20-24); and means for determining the combining condition is satisfied (Fig. 9; S202) based on a distance between a first location of the first UE  and a second location corresponding to the zone ID being less than a distance threshold (i.e., 100#1 and 100#3 are within cell#1, as shown in Fig. 8) and the received signal power being less than a received signal power threshold (When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value, Col. 11; lines 20-24).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen  by specifically providing determining a zone ID of the second UE; determining a received signal power of a transmission including the second sensing information; and determining the combining condition is satisfied based on a distance between a first location of the first UE and a second location corresponding to the zone ID being less than a distance threshold and the received signal power being less than a received signal power threshold, as taught by Adachi by specifically providing enabling direct device-to-device communication within a synchronization cluster including a plurality of synchronized user terminals (Col 1; lines 23-29). 

 	Claims 4, 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Faurie, in view of Nguyen and further in view of Wakabayashi et al. (US 20170310427, hereinafter “Wakaba”).
	Regarding claim 4, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 1), however the combination of Faurie and Nguyen does not explicitly disclose, “determining the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE.”
 	In a similar field of endeavor, Wakaba discloses, “determining the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE (As represented by a first arrow 704 the source UE is arranged to transmit data to the destination UE 702 using an HARQ technique and so the destination UE 702 transmits an ACK or NACK signal represented by a second arrow 706 depending on whether the destination UE 702 has been able to receive and correctly recover a block of data (data unit) represented by the data transmission 704, Fig. 7 and Para. [0064]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen by specifically providing determining the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE, as taught by Wakaba for the purpose of perform D2D communications between a group of communications devices which are outside of a coverage area of an LTE mobile communications network, which may communicate between devices using a repeat request communications protocol or the like (Para. [0006]).
	Regarding claim 15, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 12), however the combination of Faurie and Nguyen does not explicitly disclose, “to determine the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE.”
 	In a similar field of endeavor, Wakaba discloses, “to determine the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE (As represented by a first arrow 704 the source UE is arranged to transmit data to the destination UE 702 using an HARQ technique and so the destination UE 702 transmits an ACK or NACK signal represented by a second arrow 706 depending on whether the destination UE 702 has been able to receive and correctly recover a block of data (data unit) represented by the data transmission 704, Fig. 7 and Para. [0064]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen by specifically providing to determine the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE, as taught by Wakaba for the purpose of perform D2D communications between a group of communications devices which are outside of a coverage area of an LTE mobile communications network, which may communicate between devices using a repeat request communications protocol or the like (Para. [0006]).
	Regarding claim 26, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 23), however the combination of Faurie and Nguyen does not explicitly disclose, “means for determining the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE.”
 	In a similar field of endeavor, Wakaba discloses, “means for determining the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE (As represented by a first arrow 704 the source UE is arranged to transmit data to the destination UE 702 using an HARQ technique and so the destination UE 702 transmits an ACK or NACK signal represented by a second arrow 706 depending on whether the destination UE 702 has been able to receive and correctly recover a block of data (data unit) represented by the data transmission 704, Fig. 7 and Para. [0064]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen by specifically providing means for determining the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE, as taught by Wakaba for the purpose of perform D2D communications between a group of communications devices which are outside of a coverage area of an LTE mobile communications network, which may communicate between devices using a repeat request communications protocol or the like (Para. [0006]).

 	Claims 5, 6, 16, 17, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Faurie, in view of Nguyen and further in view of Son et al. (US 20190037499, hereinafter “Son”).
	Regarding claim 5, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 1), however the combination of Faurie and Nguyen does not explicitly disclose, “determining the combining condition is satisfied based on determining a UE type of the second UE”. 	In a similar field of endeavor, Son discloses, “determining the combining condition is satisfied based on determining a UE type of the second UE (the electronic device 101 (e.g., the processor 120) may determine to transmit a communication signal. For example, when previously designated identification information, such as the identification information of an RSU, is received, Paras. [0103-0104]. The underlined portion “the identification information of an RSU” is equated as “a UE type.)”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen by specifically providing determining the combining condition is satisfied based on determining a UE type of the second UE, as taught by Son for the purpose efficiently  transmitting a communication signal when various conditions, which correspond to the case in which the electronic device is located close to a road, are satisfied (Para. [0005]).
	Regarding claim 6, the combination of Faurie, Nguyen and Son discloses everything claimed as applied above (see claim 5), further Son discloses, “in which the UE type is a roadside unit (RSU)  (the electronic device 101 (e.g., the processor 120) may determine to transmit a communication signal. For example, when previously designated identification information, such as the identification information of an RSU, is received, Paras. [0103-0104])”.
	Regarding claim 16, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 12), however the combination of Faurie and Nguyen does not explicitly disclose, “to determine the combining condition is satisfied based on determining a UE type of the second UE”. 	In a similar field of endeavor, Son discloses, “to determine the combining condition is satisfied based on determining a UE type of the second UE (the electronic device 101 (e.g., the processor 120) may determine to transmit a communication signal. For example, when previously designated identification information, such as the identification information of an RSU, is received, Paras. [0103-0104]. The underlined portion “the identification information of an RSU” is equated as “a UE type.)”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen by specifically providing to determine the combining condition is satisfied based on determining a UE type of the second UE, as taught by Son for the purpose efficiently  transmitting a communication signal when various conditions, which correspond to the case in which the electronic device is located close to a road, are satisfied (Para. [0005]).
	Regarding claim 17, the combination of Faurie, Nguyen and Son discloses everything claimed as applied above (see claim 16), further Son discloses, “in which the UE type is a roadside unit (RSU)  (the electronic device 101 (e.g., the processor 120) may determine to transmit a communication signal. For example, when previously designated identification information, such as the identification information of an RSU, is received, Paras. [0103-0104])”.
	Regarding claim 27, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 23), however the combination of Faurie and Nguyen does not explicitly disclose, “means for determining the combining condition is satisfied based on determining a UE type of the second UE”. 	In a similar field of endeavor, Son discloses, “means for determining the combining condition is satisfied based on determining a UE type of the second UE (the electronic device 101 (e.g., the processor 120) may determine to transmit a communication signal. For example, when previously designated identification information, such as the identification information of an RSU, is received, Paras. [0103-0104]. The underlined portion “the identification information of an RSU” is equated as “a UE type.)”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen by specifically providing means for determining the combining condition is satisfied based on determining a UE type of the second UE, as taught by Son for the purpose efficiently  transmitting a communication signal when various conditions, which correspond to the case in which the electronic device is located close to a road, are satisfied (Para. [0005]).
	Regarding claim 28, the combination of Faurie, Nguyen and Son discloses everything claimed as applied above (see claim 27), further Son discloses, “in which the UE type is a roadside unit (RSU)  (the electronic device 101 (e.g., the processor 120) may determine to transmit a communication signal. For example, when previously designated identification information, such as the identification information of an RSU, is received, Paras. [0103-0104])”.

 	Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Faurie, in view of Nguyen and further in view of Zhao et al. (US 20110007369, hereinafter “Zhao”).
	Regarding claim 10, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 1), however the combination of Faurie and Nguyen does not explicitly disclose, “determining the combining condition is satisfied when a channel busy ratio (CBR) of a transmission channel of the first UE is greater than a CBR threshold.”
	In a similar field of endeavor, Zhao discloses, “determining the combining condition is satisfied when a channel busy ratio (CBR) of a transmission channel of the first UE is greater than a CBR threshold (the transmitting unit 410 may be further configured to transmit second indication information to the network device. The second indication information indicates that the channel occupancy ratio of the terminal device is greater than the first threshold or the channel busy ratio measured by the terminal device is greater than the second threshold, Para. [0274]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen by specifically providing determining the combining condition is satisfied when a channel busy ratio (CBR) of a transmission channel of the first UE is greater than a CBR threshold, as taught by Zhao for the purpose of  configuring a transmission parameter range for a terminal device based on at least one of a channel busy ratio and a fifth parameter of sidelink data, such that the terminal device can obtain one or more transmission parameters based on the transmission parameter range for transmitting the sidelink data, thereby achieving congestion control of the terminal device (Para. [0027]).
 	Regarding claim 21, the combination of Faurie and Nguyen discloses everything claimed as applied above (see claim 12), however the combination of Faurie and Nguyen does not explicitly disclose, “to determine the combining condition is satisfied when a channel busy ratio (CBR) of a transmission channel of the first UE is greater than a CBR threshold.”
	In a similar field of endeavor, Zhao discloses, “to determine the combining condition is satisfied when a channel busy ratio (CBR) of a transmission channel of the first UE is greater than a CBR threshold (the transmitting unit 410 may be further configured to transmit second indication information to the network device. The second indication information indicates that the channel occupancy ratio of the terminal device is greater than the first threshold or the channel busy ratio measured by the terminal device is greater than the second threshold, Para. [0274]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Faurie and Nguyen by specifically providing to determine the combining condition is satisfied when a channel busy ratio (CBR) of a transmission channel of the first UE is greater than a CBR threshold, as taught by Zhao for the purpose of  configuring a transmission parameter range for a terminal device based on at least one of a channel busy ratio and a fifth parameter of sidelink data, such that the terminal device can obtain one or more transmission parameters based on the transmission parameter range for transmitting the sidelink data, thereby achieving congestion control of the terminal device (Para. [0027]).


Allowable Subject Matter
Claims 8, 9, 19 and 20  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the closest prior arts, the combination of Faurie and Nguyen does not teach or suggest the following novel features: “the method comprising receiving the second sensing information from a set of second UEs on a transmission channel; determining a received signal power of the transmission channel is greater than a received signal power threshold; selecting the second UE from the set of second UEs; and determining the combining condition is satisfied based on selecting the second UE from the set of second UEs”, in combination with the other limitations in claim 1.
Claim 9 is also allowable because of the claim dependency claim 8.
Regarding claim 19, the closest prior art, the combination of Faurie and Nguyen does not teach or suggest the following novel features: “the apparatus comprising to receive the second sensing information from a set of second UEs on a transmission channel; to determine a received signal power of the transmission channel is greater than a received signal power threshold; to select the second UE from the set of second UEs; and to determine the combining condition is satisfied based on selecting the second UE from the set of second UEs”, in combination with the other limitations in claim 12.
Claim 20 is also allowable because of the claim dependency claim 19.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20210176602: A method for determining a location of an electronic device using bilateration is disclosed. The electronic device receives a plurality of signals emitted from a plurality of transmitting devices within a vicinity of the electronic device. A signal quality is determined for the plurality of signals that are received based on 1) a received signal strength indicator or 2) a received signal power and a received signal gain, and signal propagation characteristics based on transmitting device information that comprise manufacturer and type of transmitting device. 
	US 20200374656: The present invention relates to the field of wireless communication networks, and more specifically, to concepts for transmitting data in wireless communication networks. Embodiments of the present invention relate to sidelink ranging. Further embodiments relate to sidelink multilateration. Some embodiments relate to an approach to enable ranging over sidelink.
	US 20200367289: The present disclosure relates to a method for transmitting and receiving data through a supplementary uplink (SUL) carrier in a wireless communication system, and the method comprises receiving, from a base station, random access configuration (random access channel (RACH) configuration) information on a supplementary uplink carrier through a cell common signal of a downlink component carrier (downlink (DL) carrier).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641